NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HARVEST INSTITUTE FREEDMAN FEDERATION,
WILLIAM WARRIOR AND BLACK INDIANS UNITED
LEGAL DEFENSE FUND,
Plaintiffs-Appellan,ts,
V.
UNITED STATES,
Defendant-Appellee.
2010-510-4
Appea1 from the United States Court of Federa1
C1aims in case n0. 06-CV-907, Senior Judge R0bert H.
Hodges, Jr.
Before PRosT, MAYER, and GAJARsA, Cz1rcuicJudges.
GAJARSA, Circuit Ju,dge.
0 R D E R
The appellants petition for panel rehearing and re-
hearing en banc concerning the court’S 1\/lay 27, 2011
order summarily affirming the United StateS C0urt of
Federa1 C1aims’ order denying the appe1lantS’ motion for
reconsideration
Up0n consideration thereof,

HARVEST INST FREEDMAN V. US 2
IT ls 0RDERE1) THA'r:
The petition for panel rehearing is denied. The peti-
tion for rehearing en banc will be circulated to the c0urt.
FOR THE CoURT
ocr 2 8 2011 lsi Jan Horba1y
Date J an Horba1y `
Clerk
~ FlLED
Elizabeth Ann PeterSon ESq. THE FEDERM` mRGU`T
.|AN HDRBALY
Cl.ERK
va